DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 11,005,295. Although the claims at issue are not identical, they are not patentably distinct from each other because Both the instant application and the patent are direct to a contactless electric power supply device comprising: multiple electric power supply elements arranged separated from each other along a moving direction and set on a fixed section; an alternating current power source configured to supply an alternating current individually to the multiple electric power supply elements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woronowicz (US 2014/0116831).
Re Claim 1; Woronowicz discloses a contactless electric power supply device comprising (Fig. 1): 
multiple electric power supply elements (T1-T6) arranged separated from each other along a moving direction (from T1 to T6) and set on a fixed section (track); 
an alternating current power source (An energy source S) configured to supply an alternating current individually to the multiple electric power supply elements (T1-T6); (Par 0088, Fig. 1)
multiple electric power receiving elements (1a and 1b) being provided on a moving body (81) configured to move along the moving direction, arranged separated from each other along the moving direction, and configured to receive the alternating current in a contactless manner by being electrically coupled with one of the multiple electric power supply elements that is positioned facing one of the electric power receiving elements; (Par 0083-0085)
a receiving circuit configured to convert the alternating current received by the multiple electric power receiving elements, generate a receiving voltage, and output the receiving voltage to an electric load provided on the moving body; (Par 0083-0085) and 
a face-to-face-power supply section provided for each of the multiple electric power supply elements, and configured to detect a face-to-face state in which an entire length in the moving direction of at least one of the electric power receiving elements is encompassed by length in the moving direction of the electric power supply element, and supply the alternating current to the electric power supply element from the alternating current power source only when the face-to-face state is being detected, wherein (Par 0087)
a length in the moving direction of the multiple electric power supply elements and a distance by which the multiple electric power supply elements are separated from each other, (Fig. 1) and a length in the moving direction of the multiple electric power receiving elements and a distance by which the multiple electric power receiving elements are separated from each other are set such that face-to-face conditions, in which the face-to-face state is always occurring for the electric power supply element and at least one of the electric power receiving elements, are satisfied, (Fig. 1) and 
the receiving circuit is configured to convert the alternating current received by the at least one electric power receiving element that is in the face-to-face state, and generate receiving voltage at least equal to a driving voltage required to drive the electric load. (Par 0083-0085)

Re Claim 2; Woronowicz discloses wherein in a case in which the length in the moving direction of the multiple electric power supply elements is LT, the distance separating the multiple electric power supply elements is DT, the length in the moving direction of the multiple electric power receiving elements is LR, and the distance separating the multiple electric power receiving elements is DR, the face-to-face conditions are represented by DT<DR, and (2 x LR + DR)SLT. (based on the placement of the transmitter and the receiver, the equation shown is met)

Re Claim 3; Woronowicz discloses wherein the face-to-face power supply section includes a power source switch configured to turn on and turn off the alternating current source provided for each of the electric power supply elements, or an open and close switch interposed in a circuit configured to connect the electric power supply element with the alternating current power source provided for shared use for the multiple electric power supply elements, and a face-to-face state detecting section configured to close the circuit of the open and close switch or to turn on the power source switch only when the face-to-face state is detected. (Par 0087)


Re Claim 7; Woronowicz discloses wherein the electric power receiving element is a receiving coil and the electric power supply element is a supply coil. (Woronowicz uses in inductor power transfer approach which indicates that Woronowicz uses a coil in the power transfer process)

Claim(s) 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jindo et al (US 20130220756).

Re Claim 1; Jindo discloses a contactless electric power supply device comprising (Fig. 5): 
multiple electric power supply elements (56, 57) arranged separated from each other along a moving direction (44) and set on a fixed section (track 42); (Fig. 5)
an alternating current power source (5) configured to supply an alternating current individually to the multiple electric power supply elements; (Par 0029, 31-33)
multiple electric power receiving elements (81, 82) being provided on a moving body (81) configured to move along the moving direction, arranged separated from each other along the moving direction, and configured to receive the alternating current in a contactless manner by being electrically coupled with one of the multiple electric power supply elements that is positioned facing one of the electric power receiving elements; (Par 33, 35)
a receiving circuit (8,9) configured to convert the alternating current received by the multiple electric power receiving elements, generate a receiving voltage, and output the receiving voltage to an electric load (4) provided on the moving body; (Par 33, 35) and 
a face-to-face-power supply section provided for each of the multiple electric power supply elements, and configured to detect a face-to-face state in which an entire length in the moving direction of at least one of the electric power receiving elements is encompassed by length in the moving direction of the electric power supply element, and supply the alternating current to the electric power supply element from the alternating current power source only when the face-to-face state is being detected, wherein (Par 0037, 38, 40)
a length in the moving direction of the multiple electric power supply elements and a distance by which the multiple electric power supply elements are separated from each other, (Fig. 5) and a length in the moving direction of the multiple electric power receiving elements and a distance by which the multiple electric power receiving elements are separated from each other are set such that face-to-face conditions, in which the face-to-face state is always occurring for the electric power supply element and at least one of the electric power receiving elements, are satisfied, (Fig. 5) and 
the receiving circuit is configured to convert the alternating current received by the at least one electric power receiving element that is in the face-to-face state, and generate receiving voltage at least equal to a driving voltage required to drive the electric load. (Par 0035)

Re Claim 8; Jindo discloses wherein the fixed section is a board production line in which multiple board production machines are arranged in a line, the moving direction is set in a direction in which the multiple board production machines are lined up, and the multiple electric power supply elements are arranged in a quantity that is the same as the quantity of the multiple board production machines. (Fig. 4, 5)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Woronowicz in view of Mack (US 2014/0217957)


Re Claim 4; Woronowicz discloses detecting portion configured to control the flow of power as discussed above. 
Woronowicz does not necessarily disclose wherein the face-to-face state detecting section includes a sensor provided on the fixed section corresponding to the electric power supply element, and a dog provided on the moving body corresponding to the multiple electric power receiving elements, wherein the dog corresponding to the at least one electric power receiving element in the face- to-face state causes the sensor to operate.
However, Mack discloses a sensor (220) provided on the fixed section corresponding to the electric power supply element, and a dog (120) provided on the moving body (100) corresponding to the multiple electric power receiving elements, wherein the dog corresponding to the at least one electric power receiving element in the face- to-face state causes the sensor to operate. (Par 0031)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing of the invention to have used the idea of the sensing arrangement described in Mack in the device of Woronowicz, motivated by the desire to control the flow of power from the transmitter to the receiver so that power is released to the load when present so that power is not wasted. 

Re Claim 5; Mack discloses wherein the sensor is arranged at a position shifted to the center from both ends in the moving direction of the electric power supply elements by the length in the moving direction of the electric power receiving elements, and the dog extends connecting respective far ends of the multiple electric power receiving elements that are separated from each other. (Fig. 2)

Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Woronowicz in view of Yoshimura (US 2014/0028091)

Re Claim 6; Woronowicz discloses further including a resonance element configured to form a resonance circuit connected to at least one of the electric power supply elements and the electric power receiving elements, (Par 0050)
wherein the receiving circuit includes multiple rectifier circuits provided for each of the electric power receiving elements and configured to convert received alternating current electric power into the direct current receiving voltage and output the direct current receiving voltage, (Par 0084) 
Woronowicz does not disclose a direct current power source circuit configured to convert the direct current receiving voltage output by each of the rectifier circuits into the direct driving voltage.
However, Yoshimura disclose a direct current power source circuit configured to convert the direct current receiving voltage output by each of the rectifier circuits into the direct driving voltage. (Par 0019),
Therefore, it would have been obvious to one of the ordinary skilled in the at before the effective filing of the invention to have included a DC-Dc converter Yoshimura with the device of Woronowicz, motivated by the desire to control the flow of power to the load so that the load receives adequate power to operate effectively. 

Response to Arguments
Applicant's arguments filed 07/01/2022 have been fully considered but they are not persuasive. 
Applicant argues that Woroowicz or Jindo does not disclose the amended limitation and also does not disclose mechanism for detecting when a receiver 1a, 1b is over a segment T1-T6 much less detecting whether the entire length of the receiver 1a-1b is encompassed with the length of the segment T1-T6. 
However, the examiner respectfully disagrees. As shown in the rejection both references relied upon in the rejection teaches the claimed limitation as shown above. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                                 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449. The examiner can normally be reached Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL KESSIE/Primary Examiner, Art Unit 2836